Citation Nr: 1609279	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disability (other than depression).


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2001 to November 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Seattle, Washington Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded in June 2015 by another Veterans Law Judge (VLJ); it is now before the undersigned.  In November 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was claimed as service connection for PTSD.  As the record indicates several additional diagnoses for psychiatric conditions, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a June 2015 rating decision has separately denied service connection for depression and the appeal period for that decision has not yet expired; thus, the present appeal explicitly excludes consideration of depression.


FINDINGS OF FACT

1.  The Veteran's STRs are silent as to any complaints, treatment, or diagnoses related to a TBI during service; there is no other credible evidence that the Veteran sustained a head injury in service.

2.  The record does suggest the Veteran currently has a psychiatric disability, but there is no evidence corroborating the Veteran's reported stressors during service and no competent evidence otherwise suggesting a relationship between his current disability and his military service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a TBI is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for an acquired psychiatric disability is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  During the November 2015 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that any notice was less than adequate.  
This matter was most recently adjudicated in an August 2012 supplemental statement of the case (SSOC), and additional pertinent evidence has been received since.  However, the Veteran has waived his right to AOJ consideration of such evidence in the first instance by a November 2015 correspondence.  
In addition, the Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  Notably, the Veteran has not identified any pertinent records that remain outstanding, even when specifically prompted during the November 2015 hearing.  In fact, he indicated that additional records from his deployment to Iraq that might be helpful were missing, and that he had to file field loss statements for them.  

A VA psychiatric examination was scheduled in conjunction with this appeal in July 2012; the Veteran failed to appear.  He has not presented good cause for such failure, and when specifically asked about it, he merely attributed it to memory difficulties.  Thus, he has not presented good cause as contemplated by 38 C.F.R. § 3.655(a), VA is not obligated to reschedule the examination, and the claim must now be considered based on the evidence of record.  Id. at (b).  Critically, the Board must stress that VA's duty to assist is not a one-way street, and the Veteran may not passively wait for resolution of his claim, particularly when his cooperation is required to obtain potentially critical (and beneficial) evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Furthermore, while the Board acknowledges that the Veteran has not been afforded an examination for his TBI residuals in conjunction with the present claim, for reasons discussed below, the Board finds the evidence does not establish a threshold requirement of service connection (i.e., in-service injury).  Therefore, VA is under no duty to provide such examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TBI Residuals

The Veteran contends that he has current symptoms of cognitive impairment that are due to a TBI he suffered during military service as a member of the 2nd Heavy Equipment Transportation (HET) unit attached to the 513th Transportation Company (TC) during a deployment in Iraq.

STRs are entirely silent as to any complaints, treatment, or diagnoses related to a TBI or head injury.  In October 2003, SPRs confirm the Veteran was assigned to the 513th TC at Fort Lewis.  A March 2004 post-deployment health assessment indicates the Veteran arrived in theater in January 2004 and departed in March 2004.  It also indicates he served with the 2nd HET unit.  The Veteran denied any decline in health during the deployment and reported going to sick call only once.  He denied any headaches, dimming of vision, numbness or tingling in the hands or feet, dizziness, difficulty remembering, vomiting, or fatigue.  He denied seeing anyone wounded, killed, or dead during the deployment, being in direct combat where he discharged his weapon, or feeling in great danger of being killed.  He denied any frightening, horrible, or upsetting experiences in the month prior.  

In August 2008, the Veteran said he experienced more than seven improvised explosive device (IED) explosions with multiple vehicle losses during his deployment with the 2nd HET unit and 513th TC.  In October 2008, VA records show he also reported a laceration to his left eyebrow from hitting his head against a vehicle door during service, with chronic headaches ever since.  Later that month, he reported blast exposure from IEDs, rocket-propelled grenades (RPGs), land mines, grenades, and other explosions.  He also reported unspecified vehicular accidents.  Immediately after such events, he said he was dazed, confused, or "seeing stars," and had temporary amnesia.  In November 2008, the Veteran reported his headaches began after a motor vehicle accident in Iraq.  He also reported an injury during a January 2004 motor vehicle accident in Iraq that caused loss of consciousness for five minutes, and being hit by a car door around the same time.  The provider felt that, given the alleged three to five minutes of lost consciousness with a head injury, a mild TBI was felt to be likely.  Subsequent records that month show the Veteran reported two vehicular accidents and two blasts during service.  Of those, he reported disorientation or confusion twice, one period of posttraumatic amnesia, and loss of consciousness once.  He denied any brain injury or concussion, but said he has been told he was acting differently.  Based on examination, the provider felt his clinical symptom presentation was most consistent with TBI residual problems.  Later that month, he added that the accident was at high speeds.  He said his brakes went out and he hit another vehicle traveling approximately 50 miles per hour, causing him to hit his head on the steering wheel.  He estimated a three to five minute loss of consciousness, and said a firefight was happening outside his vehicle when he woke.  He also said the closest blast exposure was a mortar that landed outside an abandoned Iraqi home his team was staying in.  The blast reportedly blew out the windows and he felt the blast wave, but he denied any residual symptoms.  He also denied any history of other head injuries throughout his life.  The Veteran also indicated his symptoms started after he returned from Iraq and had persisted since that time.

December 2012 VA records note the Veteran reported being involved in a high speed vehicle accident after brake failure that left him unconscious for three to five minutes while in Iraq.  When he woke, he said there was a firefight happening outside.  He also reported hitting his head on a car door and becoming dazed and confused for ten minutes, and experiencing a mortar (but denied any residual symptoms from that incident).  He indicated that cognitive difficulties began while deployed, but not specifically following either of the reported head injuries.  The provider noted that he sustained a concussion or mild traumatic brain injury in the motor vehicle accident reported, and a possible concussion when he was struck with the car door.  The Veteran was found to have primary weakness for processing speed and reduced verbal memory for unstructured verbal information.  In addition, his pattern of memory difficulties suggested inefficient encoding of new information, which could also be related to reduced processing speed.  The etiology of these cognitive difficulties was felt to likely be multifactorial, including pain and mental health symptoms.  However, given the lack of reported temporal relationship between his history of concussions and TBI and the onset of the difficulties, the contribution of said injuries to the current symptoms was unclear.  Further, the large majority of individual who experience concussions or a mild TBI of this type do not experience persisting cognitive difficulties, and if such do exist, they are generally mild in nature.  Thus, the provider felt that further treatment may reduce symptoms and result in improvement in day to day cognitive functioning.

A February 2009 VA record indicates the Veteran again reported a high-speed motor vehicle accident in which he struck his head and lost consciousness for three to five minutes, as well as being hit in the head with a car door causing disorientation and confusion for approximately ten minutes thereafter.  On examination, he had memory problems and headache issues as reported.  The provider diagnosed him with probable mild traumatic brain injury due to a military-related motor vehicle accident.  In March 2009, a VA record notes a primary diagnosis of "[status post] deployment to Iraq in 2004 involved in high speed [motor vehicle accident] with head injury."  Subsequent notes indicate the Veteran also reported blast injury exposure.  A contemporaneous vocational rehabilitation record indicates the Veteran presented with symptoms of a mild TBI to include problems with memory and concentration.  Another contemporaneous physical therapy record again notes reports of a high-speed vehicle accident after brake failure.  Subsequent records that month repeated the allegations of a military accident when the brakes in his vehicle failed and he slammed into an equipment vehicle at 50 miles per hour.

In his March 2009 notice of disagreement, the Veteran alleged that he never had TBI symptoms prior to service, and only remembers having symptoms after being deployed.  He again reported being in a motor vehicle accident, losing consciousness, and waking up in a daze.  However, he then said he exited the vehicle, saw the rest of his convoy moving forward and being accosted by people throwing things about ten minutes later before hearing loud gunfire from a short distance.  Then, he also repeated his allegation that on a separate occasion, he ran into an open vehicle door as he ran by, was dazed for a few minutes, and found his left eyebrow was bleeding.  He said the injury left a scar.  Once he returned home, he noticed headaches.  

In September 2009, VA records note the Veteran had mild cognitive impairments following a TBI from a motor vehicle accident and getting hit in the head with a car door while deployed in Iraq.  In December 2009, the Veteran reported a high-speed motor accident shortly after he was deployed.  He said he hit another vehicle while traveling at approximately 50 miles per hour, causing an estimate three to five minute loss of consciousness, but denied being seen for his problems during the deployment.  He also reported being hit in the head by a vehicle door on a separate occasion, sustaining a cut to his forehead.  He said he was disoriented and confused for approximately ten minutes thereafter, but again did not see a medical provider.  

At a February 2010 hearing before a Decision Review Officer (DRO), the Veteran said his initial injury occurred during a vehicle accident when he ran into the back of a heavy equipment transport tractor-trailer.  He was unsure why he didn't note his problems on a June 2004 health assessment, but indicated that, while his headaches began shortly after the initial accident, he initially paid little attention to them because he believed they were temporary.  He also could not recall when the accident happened, only that it occurred "in the heart of Baghdad."  Based on that, he indicated it would be sometime between January and April 2004, adding that it was about three weeks after arriving in Baghdad.  He also had trouble remembering the details of an incident (brought up by his representative at the time) in which he was deployed for field training and was noted to have begun vomiting upon returning.  He did report headaches and vomiting, but could only recall it lasting very briefly.  However, he did not believe that it was due to a vehicle accident, denying any accidents prior to his deployment.  He then recounted memories of a 2004 high-speed vehicle accident in Iraq (apparently different than the previous accident "in the heart of Baghdad").  He could not remember the location, but recalls being on a freeway.  He said their convoy had to drive through a crater in the road.  At the time, he indicated he was assigned to the 2nd HET Battalion.  The Veteran then indicated that the convoy did not want to sit "in the heart of Baghdad" afterwards, so they left and told the Veteran's team to stay with their vehicles.  About five minutes after, they began taking small arms fire while trapped in a narrow street.  He said they were there for about an hour before support came.  He recalled some civilians had thrown rocks at them and hit one of his fellow soldiers in the face.  He later reported being a member of the 593rd Battalion.  The Veteran then reported that there was an official hearing and investigation into the accident on the Baghdad highway he described.

In his September 2010 substantive appeal, the Veteran indicated that he could not locate any of the medical papers from Iraq relating to any of his reported incidents.  In addition, he indicated that, at the time of the initial injury, he did not realize that he would on a later date begin having constant headaches.  

From 2009 onwards, there is a large gap in the Veteran's postservice treatment records.  September 2013 VA records note a military-related head injury in 2003 after a motor vehicle accident in Iraq.  Subsequent records are cumulative, redundant, or irrelevant to the present claim.

At his November 2015 hearing, the Veteran reported the same high-speed accident while driving cross-country in Baghdad, but indicated that he did not lose consciousness.  He did, however, repeat his allegations of taking fire and projectiles from Iraqi nationals while they were waiting for support to arrive.  He also indicated that he could not recall any other head injuries in service.  He indicated that much of the records from his deployment were missing, and recalled filling out field loss statements for a number of things upon returning home.  However, he was unable to identify any relevant evidence that was still outstanding to support his claim.  At the time, the Veteran submitted a statement from his wife that indicated he called her after he was in an accident in Iraq, and after a mortar struck his base.  She remembered that he said he hit his head on the steering wheel pretty hard.  She also confirmed that he has a hard time remembering appointments, birthdays, and other such details.  He also submitted a statement from a friend and fellow Veteran relating when the brakes failed on a vehicle he was operating, as well as mortar fire striking a camp.  It also echoes the wife's statement regarding his change after service and difficulties with cognitive functioning (including memory problems).  

The Veteran also submitted a third statement from a friend, I.G., who was stationed at Fort Lewis with the Veteran.  It indicates they were in the same squad and platoon for a majority of the time in service and during deployment.  The statement reports that the Veteran described to I.G. the vehicular accident during a routine convoy headed back to camp.  He also recalled the Veteran telling him that the nationals had gotten violent and were throwing things, and shots were heard from rooftops.  I.G. recalled speaking with the Veteran after he had been picked up and noticing he had a head injury with blood on the left side of his head.  The statement also noted "other incidents include mortar attacks near our camp" and "Sergeant K. being struck by IED."  Finally, it echoes the other two statements regarding his troubles postservice, particularly with memory sleep, and depressive mood.

At the outset, the Board notes that the medical evidence indicates that the Veteran has symptoms of cognitive impairment consistent with residuals of a TBI.  Thus, what must next be shown to substantiate this claim is that he sustained a head injury during service.  To that end, the Board notes that there is absolutely no objective evidence confirming such an injury, and the only evidence pertaining to this critical threshold element of service connection consists of the Veteran's own lay testimony.  The statements of his wife and two friends do not reveal that they were with the Veteran at the time of an alleged head injury.  Thus, their statements are reports of what they were told by the Veteran.  In addition, there is no evidence of record which corroborates his reports of having combat experience.  

The Veteran is certainly competent to report injuries, accidents, and events of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the Board is mindful of the Veteran's allegation that certain STRs are missing.  However, even assuming arguendo that such were true, such testimony must first be credible before assigning probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  Credibility may be evaluated based on the consistency of statements, facial plausibility, and consistency of other evidence with the allegations in question.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Here, the Veteran's statements regarding combat exposure and in-service injuries lack credibility due to their inconsistency.  His statements are also inconsistent with the available contemporaneous medical records.  The Veteran's reports of the circumstances surrounding a head injury in service have not been consistent.  At first, he claimed head injuries due to exposure to IED blasts (over seven) and other explosions, but has never expounded upon those incidents.  Thereafter, he indicated he suffered from "chronic" headaches since sustaining a laceration to his forehead when he struck his head on a car door.  He then told VA providers that he began having headaches after a car accident in Iraq, and reported (for the first time) a head injury from another such accident which caused loss of consciousness.  A few days later, he added that the latter accident occurred at high speeds, his brakes had gone out, and he lost consciousness, waking to a firefight outside his vehicle.  Notably, he later reported waking with no firefight in the area, and only several minutes later hearing gunfire (with no mention of a "firefight").  Even later still, he characterized the incident as merely unrest by Iraqi nationals throwing things with sounds of gunshots heard later that began a short while after he woke.  At his November 2015 hearing, he denied losing consciousness during the accident altogether.  Significantly, the Veteran seems to have reported two accidents-one in the heart of Baghdad, and the other at high speeds causing loss of consciousness-but it is unclear whether they are in fact distinct, as they appear to both involve events "in the heart of Baghdad."  Regardless, the first accident is all but unmentioned beyond an initial note, and the Veteran's statements focus primarily on the high-speed accident.  

Furthermore, besides in his initial statements shortly after filing his claim, the Veteran has always been unable to recall specific dates or general months when the alleged injuries occurred or the symptoms began.  Critically, even his general allegations of sustaining any injuries and experiencing any symptoms during service are entirely contradicted by his own reports denying any such injuries or symptoms from before he even ended his deployment.  Here, the Board also notes that the Veteran very expressly reported having to discharge his weapon frequently (as support for his claim of combat-related PTSD), but denied any combat situations where he had to do so in his post-deployment health assessment.  Moreover, his reports regarding onset of symptoms have varied greatly-the evidence includes disparate reports of onset just after he struck his head on a car door, just after the high-speed accident, at some nonspecific point during his deployment, and after returning home.  

In light of the above, the Board has no choice but to conclude that the Veteran is a poor historian, and find his reports of events in service less than credible.  Therefore, they cannot be considered probative evidence of any injury in service, including blast exposures.  As the statements from his ex-wife and friends simply mirror his own statements and are not based on those individuals' own observations of the incurrence of the reported head injuries, they cannot be considered probative evidence of any TBI in service.  Accordingly, absent any other probative evidence of a head injury in service, a threshold requirement for service connection is not established, and service connection for TBI residuals is not warranted

Psychiatric Disability

The Veteran also contends that he has PTSD related to his military service and stressors therein, to include combat stressors.  In light of the fact that the record includes several additional psychiatric diagnoses, the Board has expanded the matter under Clemons, as explained in the introduction.  23 Vet. App. at 5-6.

In addition to the above legal criteria, service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

STRs are entirely silent for any mention of psychiatric diagnoses, treatment, or complaints.  Similarly, they do not document any instances or injuries associated with combat.  To that end, the Board notes (as described in the above analysis for TBI residuals) that the Veteran has reported a head injury associated with a motor vehicle accident that immediately preceded (or coincided) with reported exposure to small arms fire (or hostility from Iraqi nationals).  However, there is no record of such injury in the Veteran's file.  Also as described above, the Veteran has alleged exposure to various types of explosions, to include mortar blasts, RPGs, IEDs, land mines, grenades, and other sources.  There is no objective documentation in either the Veteran's service personnel or treatment records to corroborate these reports.  SPRs do confirm that the Veteran was assigned to the 513th TC out of Fort Lewis.  However, as noted above, a post-deployment health assessment indicates the Veteran denied any decline in health, seeing anyone wounded, killed, or dead during his deployment, being in direct combat where he discharged his weapon, or feeling in great danger of being killed.  He also denied any frightening, horrible, or upsetting experiences. 

In August 2008, the Veteran reported witnessing a little girl run over by a trailer carrying an M-1 Tank while serving with the 2nd HET Battalion and 513th TC near Baghdad on February 28, 2004.  He also reported receiving small arms automatic weapon fire in April 2003 with the 2nd HET Battalion.  The incident allegedly wounded at least four or five members of his team.  The firefight reportedly lasted over three hours.  He later clarified that the incident occurred while he was with the maintenance platoon of the 2nd HET Battalion, driving a fueler between Baghdad International Airport and Camp Speicher.  

In October 2008, he reported a car accident when his unit was ambushed.  He said he slammed his knee in the dashboard, hit his head, and had some memory loss of the event.  He also reported going out on convoys a lot and sometimes was outside the wire for two or three days at a time.  He reported discharging his weapon in combat, being in firefights, seeing IEDs explode, experiencing mortar fire, and being ambushed and overrun.  However, he denied witnessing children injured or having friends who were hurt.  In November 2008, he reported a high speed motor vehicle accident in Iraq causing him to hit his head on the steering wheel followed by a three to five minute loss of consciousness, after which he woke to find a firefight outside his vehicle.  He also endorsed experiencing mortar blasts that landed outside an abandoned Iraqi home his team was staying in.  He indicated his PTSD problems started after he returned from Iraq and had persisted since that time.  The examiner recommended further evaluation.

In November 2008, the AOJ issued a formal finding of lack of information required to corroborate stressors associated with a claim of service connection for PTSD.  Specifically, the AOJ indicated that the Veteran did not provide specific information regarding his stressor as requested in October 2008.  Thereafter, a service department request yielded a negative response, and the stressor was not verified.  Though the Veteran has since provided additional information regarding his reported stressors, his testimony has consistently endorsed an inability to recall the timing of any of his alleged stressors.  Furthermore, for reasons discussed further both in the above analysis and below, his statements lack credibility and therefore do not constitute probative evidence of an in-service stressor.

In December 2008, VA records show the Veteran denied any formal treatment for any mental health issues.  He reported being deployed to Camp Speicher in Tikrit, Iraq, and during that time said he served primarily as a heavy wheel mechanic.  While in Iraq, he reported being in two military vehicle accidents, one of which caused a head injury.  He also reported witnessing a small girl being run over by a military vehicle, discharged his weapon frequently, and was exposed to both soldier and civilian injury.  The record indicates PTSD was ruled out.  The provider noted that while the Veteran reported many PTSD symptoms, further assessment was warranted, and his present motivation for treatment was unclear.  In January 2009, VA records show the Veteran had individual mental health therapy in January 2009, but no diagnoses were indicated.  

In his March 2009 notice of disagreement, the Veteran alleged that he never had PTSD prior to service, and only remembers having symptoms after being deployed.  He said that friends and family tell him he is not the same person as before service.  He again reported being in a motor vehicle accident, losing consciousness, and waking up in a daze.  However, he then said he exited the vehicle, saw the rest of his convoy moving forward, and being accosted by people throwing things about ten minutes later before hearing loud gunfire from a short distance.  

At his February 2010 DRO hearing, the Veteran reported mortars going off at Camp Speicher.  The incident allegedly happened shortly after he arrived, which he indicated was around January 2004.  At the time, he reported "a lot of hostile fire."  He also remembered hearing that another soldier (Sergeant K.) had been involved in an IED explosion, as well as an incident where his unit had to go out and pick up a helicopter that had been shot down.  He reported being a member of the 593rd Battalion.  The Veteran then reported that there was an official hearing and investigation into the accident on the Baghdad highway he described.  
In May 2013, a PTSD screen was negative.  In June 2014, his primary doctor diagnosed depression.  Later that month, mental health records show preliminary diagnostic impressions of adjustment disorder "versus cannibus induced mood disorder."  In August 2014, he was diagnosed with an unspecified anxiety disorder.  The following month, VA mental health notes indicate a diagnosis of only cannibus use disorder.  

In January 2015, the Veteran alleged involvement in a vehicle accident between February and June 2004.  The brakes failed and caused the vehicle to rear end a HET.  He said the convoy proceeded ahead and he had to wait with his team for a "wrecker" to come.  While waiting for one to two hours, shots were fired near them, and one Sergeant was struck in the fact with a rock.  At his November 2015 hearing, the Veteran could not identify any additional evidence that might support his claim.  He alleged that his stressors include a mortar attack on Camp Speicher, but could not remember the date.  He also could not remember the date of the alleged incident involving an accident and hostility from Iraqi nationals.  At the time, he submitted statements from two friends and his wife (described in the above analysis) which appear to mirror his own reports of an accident in service and his exposure to mortar blasts, as well as endorsing a change in behavior and cognitive function after returning home.

As with the above analysis, the Board finds that the medical evidence of record at least suggests that he has a current psychiatric disability given the diagnoses of adjustment disorder, unspecified anxiety disorder, and depression.  However, as noted in the introduction, depression is not for consideration in the present appeal.  Thus, what must be shown next is whether there is a corroborated stressor during service that is related to the Veteran's current psychiatric disabilities.  To that end, while the Veteran alleges combat experience, the Board again notes that there is absolutely nothing of record corroborating such allegation.  The primary combat experience he alleges is the firefight (or riot by Iraqi nationals) following a 2004 motor vehicle accident.  His only other relevant allegations relate to blast exposure from mortars, land mines, RPGs, grenades, and IEDs, and are also uncorroborated.  While he initially offered dates for some reported stressors, upon further prompting, he was unable to provide more specific temporal focus, and since then has consistently been unable to recall the precise dates; any dates provided are either heavily steeped in speculation and uncertainty or cover the entirety of his deployment.  The Board acknowledges that the Veteran's personnel records indicate he served in an imminent danger pay area, but finds that this, of itself, does not positively establish exposure to enemy fire or engagement in combat.  Rather, such notation indicates a likelihood that the Veteran may have been exposed to such blasts or incoming fire.  If supported by credible testimony and other circumstantial evidence, such notation could theoretically serve as primary evidence corroborating reports of combat exposure.  Unfortunately, as the Veteran's statements regarding his combat exposure are less than credible, there is no basis for such a finding here.  Most notably, however, he explicitly denied combat experiences requiring him to discharge his weapon on post-deployment assessment (though he alleges on multiple occasions during the course of this appeal that he discharged his weapon frequently).  Consequently, the Board finds that there is nothing in the record which corroborates the Veteran's reported combat stressors in service.  

Absent such corroboration, the Veteran's own lay statements alone may not establish a valid stressor to which the psychiatric disabilities on appeal could be related.  The only remaining alleged stressors involve a girl being run over by a truck and hearing that a Sergeant was struck by an IED.  There is also nothing corroborating these stressors.  Critically, the reports involving a girl being run over by a truck are also inconsistent-after his initial report of the event, he then denied seeing any children killed, only to once again report his original allegation, which is in and of itself inconsistent with his denial of seeing anyone killed on post-deployment health assessment.  Consequently, the Board finds no evidence establishing a stressor, injury, or event in service to which any current psychiatric disability could be related.  

Notably, even assuming, arguendo, that a stressor existed, as the Veteran failed to report to the VA psychiatric examination scheduled in conjunction with this appeal and did not provide good cause for such failure, the Board is forced to consider the appeal in this matter based on the evidence of record, which contains no evidence bearing upon a nexus between his current disability and his military service, or stressors therein.  See 38 C.F.R. § 3.655(b).  Absent such evidence, the claim of service connection for PTSD cannot be substantiated.  See 38 C.F.R. § 3.304(f).

In summary, the Board finds that the Veteran has not presented credible evidence establishing threshold requirements of service connection for either of the claims on appeal.  As such, there is no basis upon which the Board may reasonably afford the Veteran the benefit-of-the-doubt, and those claims cannot be substantiated.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


